Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the response filed on 05/04/2020.
Claims 1-20 have been examined in this application. This communication is the first action on the merits. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. The judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under Step 1 of the Alice/Mayo test, the claims are directed to statutory categories.  Specifically, claims 1-7 are directed to a system or machine, claims 8-17  are directed towards a method or process, and claims 18-20 are directed to a manufacture.
As per claim 1, claim 1 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of: receive a cargo booking including a booked cargo volume and a booked cargo weight, wherein the cargo booking is received a quantity of days until a cargo departure day, determine whether the booked cargo volume is a disguised missing value, determine a predicted cargo volume of the cargo booking based on a set of features of the cargo booking that include at least whether the booked cargo volume is a disguised missing value, the booked cargo weight, and the quantity of days until the cargo departure day, and generate a decision to accept or reject the cargo booking based in part on the predicted cargo volume, as drafted, covers mental processes.  That is deciding whether to accept or reject a cargo booking as well as the corresponding steps which include receiving a cargo booking, determining whether a booked cargo volume is a disguised missing value, determine a predicted cargo volume, and generating a decision to accept or reject a cargo booking based on the predicted cargo volume, are concepts which can be performed in the human mind (including an observation, evaluation, judgment, opinion) or with pen and paper.  The claim therefore recites an abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claim recites a judicial exception, it is then necessary to evaluate whether the claim recites additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional elements of a memory and a processor in communication with the memory.  These additional elements amounts to generic computer components and are recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claim recites a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements of a memory and a processor in communication with the memory are recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same analysis applies here and does not amount to an inventive concept.  The claim is therefore not patent eligible.
As per claim 2, Claim 2 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of: stores a database of identified disguised missing values, and wherein determining whether the booked cargo volume is a disguised missing value includes comparing the booked cargo volume to the database of identified disguised missing values, as drafted, cover mental processes.  That is, storing a database of identified disguised missing values, determining whether a booked cargo volume is a disguised missing value by comparing the booked cargo volume to a database of disguised missing values, are concepts that can be performed in the human mind (including an observation, evaluation, judgment, opinion) or pen and paper.  The claim therefore recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claim recites a judicial exception, it is then necessary to evaluate whether the claim recites additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional element of a memory.   The additional element of a memory amounts to a generic computer component and is recited at a high level of generality such that it amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claim recites a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional element of a memory is recited at a high level of generality such that it amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same analysis applies here and does not amount to an inventive concept.  The claim is therefore not patent eligible.
As per claim 3, Claim 3 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of:  identify new disguised missing values; and update the database of disguised missing values as new disguised missing values are identified, as drafted covers mental processes.  That is identifying new disguised missing values, and updating a database are concepts which can be performed in the human mind (including an observation, evaluation, judgment, opinion) or pen and paper.  The claim therefore recites an abstract idea.  
 In addition, with respect to Step 2A Prong 2 and Step 2B of the 2019 PEG, the additional element of a processor, amounts to a generic computer component and is recited at a high level of generality such that it amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim therefore is directed to an abstract idea and does not amount to significantly more that the judicial exception.  The claim is therefore not patent eligible.
As per claim 4, Claim 4 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of wherein new disguised missing values are identified based on at least one of a deviation of an average received cargo volume for a particular booked cargo volume from the particular booked cargo volume exceeding a first predetermined threshold and an entropy of the received cargo volumes for the particular booked cargo volume exceeding a second predetermined threshold,  as drafted covers Mathematical concepts.  That is, identifying a new disguised missing value based on a deviation of an average received cargo volume for a particular booked cargo volume exceeding a first predetermined threshold, or an entropy of the received cargo volumes exceeding a second predetermined threshold, are concepts which involve mathematical relationships, formulas, equations, or calculations.  Therefore the claim recites an abstract idea.
In addition with respect to Step 2A Prong 2 and Step 2B of the 2019 PEG, there are no additional elements that would either integrate the exception into a practical application or amount to significantly more than the judicial exception.  The claim is therefore directed to an abstract idea and is not patent eligible.  
As per claims 5 and 6, claims 5 and 6 only further narrow the abstract idea of claim 4, and contain no new additional elements that would either integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.  The claims are therefore directed to an abstract idea and are not patent eligible. 
As per claim 7, Claim 7 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of wherein determining the predicted cargo volume is based on one or more gradient boosting machines, as drafted covers Mathematical concepts.  That is determining a predicted cargo volume based on gradient boosting machines is a concept which involves mathematical relationships, formulas, equations, or calculations.  Therefore the claim recites an abstract idea.
In addition with respect to Step 2A Prong 2 and Step 2B of the 2019 PEG, there are no additional elements that would either integrate the exception into a practical application or amount to significantly more than the judicial exception.  The claim is therefore directed to an abstract idea and is not patent eligible.  
As per claim 8, claim 8 is substantially similar to claim 1, in addition, claim 8 contains no additional elements that would either integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.  The claim is therefore not patent eligible.
As per claims 9, 10, and 11, claims 9, 10, and 11 only further narrow the abstract idea of claim 8, and contain no additional elements that would either integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.  The claims are therefore not patent eligible.
As per claim 12, Claim 12 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of wherein generating the decision is based on maximizing an expected revenue of a total cargo volume including a plurality of cargo bookings, as drafted covers certain methods of organizing human activity.  That is, generating a decision based on maximizing revenue of a total cargo volume is a concept that involves commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  The claim therefore recites an abstract idea. 
In addition, there are no additional elements that would either integrate the exception into a practical application or amount to significantly more than the judicial exception.  The claim is therefore directed to an abstract idea and is not patent eligible.  
As per claims 13 and 14, claims 13 and 14 only further narrow the abstract idea of claim 12 and contain no additional elements that would either integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.  The claims are therefore not patent eligible.
As per claim 15, Claim 15 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of wherein the value of accepting or rejecting the predicted cargo volume is defined by the following recursive function…., as drafted covers mathematical formulas.  That is, defining the value of accepting or rejecting a predicted cargo volume by a recursive function is a concept that involves mathematical relationships, formulas, equations, or calculations.  Therefore, the claim recites an abstract idea.
In addition with respect to Step 2A Prong 2 and Step 2B of the 2019 PEG, there are no additional elements that would either integrate the exception into a practical application or amount to significantly more than the judicial exception.  The claim is therefore directed to an abstract idea and is not patent eligible.  
As per claims 16 and 17, claims 16 and 17 only further narrow the abstract idea of claim 15 and contain no additional elements that would either integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.  The claims are therefore not patent eligible.
As per claim 18, Claim 18 is substantially similar to claim 1, reciting the same abstract idea as claim 1.  
In addition, with respect to Step 2A Prong 2 and Step 2B of the 2019 PEG, the additional elements of a non-transitory, computer-readable medium storing instruction and a processor, amount to generic computer components and are recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea and does not amount to significantly more than the judicial exception.  The claim is therefore not patent eligible.
As per claims 19 and 20, claims 19 and 20 only further narrow the abstract idea of claim 18, and include no new additional element that would either integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.  The claims are therefore not patent eligible.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 9, and 18 are  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drayton et al. (US 20180374021 A1) .
As per claim 1, 
Drayton discloses:
A system for managing cargo bookings, the system comprising: a memory; and
a processor in communication with the memory, the processor configured to:


Drayton discloses a memory in communication with a processor.  (Drayton, See at least: Figure 1 and Figure 2 [0070] FIG. 2 shows one embodiment of client computer 200 that may include many more or less components than those shown. Client computer 200 may represent, for example, at least one embodiment of mobile computers or client computers shown in FIG. 1. [0071] Client computer 200 may include processor 202 in communication with memory 204 via bus 228.) 


receive a cargo booking including a booked cargo volume and a booked cargo weight, wherein the cargo booking is received a quantity of days until a cargo departure day,
Drayton discloses a cargo booking which includes a cargo volume and weight.  (Drayton, See at least: [0030] As used herein, the term “appointment slot” refers to a data structure that represents a time window a user may use to select a time for a pickup or delivery. Appointment slots that are selected may be associated with additional information, such as, location pickup or delivery locations, information about the items to be collected or delivered (e.g., number of items, size of items, type of items, or the like), users that made the selections, or the like.) [0147] In one or more of the various embodiments, the particular appointment slots provided to a user or customer may be influenced by various factors, including, the type of actions the user is requesting (e.g., pickups or deliveries), characteristics of the items selected for pickup or delivery (e.g., volume, weight, special attributes, or the like), pickup/delivery location, lead time before actions, or the like, or combination thereof.)
Drayton discloses a user entering volume or dimensional information.  
(Drayton, See at least: [0210] In one or more of the various embodiments, users may provide dimension information for one or more of their items. For example, in some embodiments, the user may manually enter dimension information based on their own measurements or estimates.)
Drayton discloses a cargo booking received a quantity of days until a cargo departure or a lead time before actions, such as deliveries. (Drayton, See at least: [0147] In one or more of the various embodiments, the particular appointment slots provided to a user or customer may be influenced by various factors, including, the type of actions the user is requesting (e.g., pickups or deliveries), characteristics of the items selected for pickup or delivery (e.g., volume, weight, special attributes, or the like), pickup/delivery location, lead time before actions, or the like, or combination thereof.)  Drayton discloses a range of appointment slots being a number of days. (Drayton, See at least:  [0154] For example, in some embodiments, the inventory platform may be arranged select a range of appointment slots that are plus-or-minus three days from the time selected for a particular user.) Drayton discloses that the appointment slots include cargo departures or deliveries. [0030] As used herein, the term “appointment slot” refers to a data structure that represents a time window a user may use to select a time for a pickup or delivery.)
determine whether the booked cargo volume is a disguised missing value, 
Drayton discloses determining whether a booked cargo volume is a disguised missing value or distinguishing between cargo volumes that are generic dimensional estimates or specific dimensions. (Drayton, See at least: [0224] Likewise, in one or more of the various embodiments, a user may have entered an incorrect brand, make, model, or the like, causing the inventory platform to incorrectly estimate the dimensions of the item. Accordingly, in one or more of the various embodiments, if the item is picked up by the inventory platform, these user introduced errors may be corrected and stored with the item information for the item. In one or more of the various embodiments, the inventory engine may be arranged to distinguish between generic dimension estimates and generic estimates. For example, the information may be arranged to include generic dimensions estimates separate from specific or actual dimension values so it may distinguish whether the dimensions for items are based on generic estimates or specific dimensions.)

determine a predicted cargo volume of the cargo booking based on a set of
features of the cargo booking that include at least whether the booked cargo volume is a disguised missing value, the booked cargo weight, and the quantity of days until the cargo departure day,
Drayton discloses determining a predicted cargo volume based on whether the booked cargo volume is a disguised missing value or based on using actual dimensions versus generic dimensions. Drayton further discloses determining if dimensional information is incorrectly entered by the user. (Drayton, See at least: [0017] FIG. 13 illustrates a flowchart for a process for providing storage dimension estimates in accordance with one or more of the various embodiments. [0219] At block 1310, in one or more of the various embodiments, the inventory engine may be arranged to provide specific storage dimensions for the picked up items that may be based on the actual dimensions of the picked up items. In one or more of the various embodiments, since user items may be uniquely labeled, the actual storage dimensions for items received by the inventory platform may be added to the item information. Accordingly, in some embodiments, from then on, the inventory engine or routing engine may be arranged to employ on these actual specific dimension values rather than generic storage dimension estimates.[0224] Likewise, in one or more of the various embodiments, a user may have entered an incorrect brand, make, model, or the like, causing the inventory platform to incorrectly estimate the dimensions of the item. Accordingly, in one or more of the various embodiments, if the item is picked up by the inventory platform, these user introduced errors may be corrected and stored with the item information for the item. In one or more of the various embodiments, the inventory engine may be arranged to distinguish between generic dimension estimates and generic estimates. For example, the information may be arranged to include generic dimensions estimates separate from specific or actual dimension values so it may distinguish whether the dimensions for items are based on generic estimates or specific dimensions.)
Drayton discloses determining a predicted cargo volume based on cargo weight or based on item information which can include weight.  (Drayton, See at least:  [0155] In one or more of the various embodiments, the inventory platform may be arranged to estimate the volume required for a given job based on the items that the user has selected. For example, item information associated with items included in a user's item catalog may include values representing the volume (e.g., van space) consumed by each item. [0211] At block 1304, in one or more of the various embodiments, the inventory engine may be arranged to provide generic storage dimension estimates for one or more of the users items based on the provided item information.[0022] Item information may include, information such as, item location, item name, item description, height, weight, width volume.)
Drayton discloses determining a predicted cargo volume or transfer agent capacity needed for a quantity of days until a cargo departure or during a given time period.   (Drayton, See at least [0201] Also, in one or more of the various embodiments, one or more predictive models may be used to estimate transfer agent capacity needed for a given time period. In one or more of the various embodiments, the inventory platform may employ a pickup volume model or a delivery volume model to plan the number of transfer agents to have available in a given period.) Drayton discloses appointment slots.  (Drayton, See at least:  [0154] At block 1004, in one or more of the various embodiments, an inventory platform may be arranged to determine the pickup/delivery volume already assigned or allocated to appointment slots near the time for selected for the authenticated user. In some embodiments, the appointment slots selected for volume determination may be selected based on a date/time requested by the user, or an automatic or default time based on configuration and defined time-window. For example, in some embodiments, the inventory platform may be arranged select a range of appointment slots that are plus-or-minus three days from the time selected for a particular user.)  Drayton then discloses that the appointment slots contain a quantity of days until departure, or a lead time.  (Drayton, See at least: [0147], …the particular appointment slots provided to a user or customer may be influenced by various factors, including, the type of actions the user is requesting (e.g., pickups or deliveries), characteristics of the items selected for pickup or delivery…lead time before actions, or the like, or combination thereof.)

generate a decision to accept or reject the cargo booking based in part on the predicted cargo volume.

Drayton discloses accepting a cargo booking based on a predicted cargo volume. (Drayton, See at least: [0017] FIG. 13 illustrates a flowchart for a process for providing storage dimension estimates in accordance with one or more of the various embodiments. [0167] FIG. 11 illustrates a flowchart for process 1100 for providing real-time route modification in accordance with one or more of the various embodiments. After a start block, at block 1102, in one or more of the various embodiments, an inventory platform may be arranged to allocate pickup and delivery jobs to one or more transfer agents based on transfer agent capacity and defined routes. In one or more of the various embodiments, the inventory platform may be arranged to allocated jobs based on their associated appointment information (e.g., appointment slot information). [0154] At block 1004, in one or more of the various embodiments, an inventory platform may be arranged to determine the pickup/delivery volume already assigned or allocated to appointment slots near the time for selected for the authenticated user.)
As per claim 8, all of the limitations of claim 8 are embodied in claim 1.  See relevant rejections of claim 1.
As per claim 9, Drayton discloses.
The method of claim 8, wherein the set of features further includes one or more of the group consisting of: a quantity of items in the booked cargo volume, the booked cargo volume, a shipment code, a cargo type, a cargo destination, and a cargo origin.
Drayton discloses a set of features which include cargo volume or cubic feet, a cargo type, a cargo destination or delivery location, a cargo origin or pickup location, and a shipment code or a bar code affixed or attached to the items which contains inventory information.  (Drayton, See at least: [0025] As used herein, the term “scheduling option” refers to at least a defined delivery or pickup time window. In some cases, scheduling options may include date, time of day, range of time, delivery location, pickup location, type of items, number of items, cubic feet of items, or the like. [0113] In one or more of the various embodiments, inventory information associated with the user's personal property may be arranged to include various characteristics of the property. In some embodiments, these characteristics may include, name, category, description, photographs, height, width, weight... In one or more of the various embodiments, inventory information may be associated with items using identifiers affixed (e.g., bar codes, QR codes, serial numbers, or the like) or included (e.g., RFID, NFC, beacons, or the like) to labels that are attached to the items.)
As per claim 18, with the exception of the limitation of a non-transitory, computer-readable medium storing instruction, which Drayton discloses (Drayton, See at least: [0065] Network 110 is configured to couple network computers with other computers, including, inventory platform server computer 116, client computers 102-105 through wireless network 108, or the like. Network 110 is enabled to employ any form of computer readable media for communicating information from one electronic device to another.), the remaining limitations of claim 18 are embodied in claim 1, and are therefore rejected due to the same rationales.  See relevant rejections of claim 1. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Drayton et al. (US 20180374021 A1), in view of Mago (US 20190005028 A1).
As per claim 2, Drayton discloses The system of claim 1,
Drayton does not disclose:
       , wherein the memory stores a database of identified disguised missing values, and wherein determining whether the booked cargo volume is a disguised missing value includes comparing the booked cargo volume to the database of identified disguised missing values.

While Drayton does disclose disguised missing values and storing corrected errors with item information [0224], Drayton does not disclose storing the disguised missing values (or errors) themselves in a database or comparing the input values to a the database of identified missing values.
 Mago however teaches a database that contains disguised missing values or common errors, which are then compared to the input data in order to determine if there is a match and a corresponding error. (Mago, See at least: [0195] For example, as described above with reference to FIG. 3, in some embodiments the particular input text string may be saved as a common error in database field F33 in a database record that is associated with the particular idiomatic expression. Once the particular input text string is saved as a common error in database 108, it may be of value to other operations in processes 500 and 600 (e.g., operation 606 which searches the common errors stored in database 108 to identify a match).)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Drayton to include:
	and wherein determining whether the booked cargo volume is a disguised missing value includes comparing the booked cargo volume to the database of identified disguised missing values, as taught by Mago.
One of ordinary skill in the art would have recognized the need to narrow the scope of the comparison of data sets in order to increase the efficiency of the search process.  As Mago states [0099] Narrowing the scope of the search of database 108 may provide a number of advantages including, but not limited to, increased efficiency, increased performance, and/or increased effectiveness of the search. For instance, a narrowed search (i.e., a search having a narrowed scope) may return less non-relevant and/or unwanted results in comparison to a search that has not been narrowed. This increased effectiveness is due, at least in part, to the narrowed search being performed on a smaller set of data (i.e., a targeted set of data).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Drayton et al. (US 20180374021 A1), in view of Mago (US 20190005028 A1), in further view of Powell (US 20190311031 A1).
As per claim 3, Drayton in view of Mago teach The system of claim 2, 
Drayton does not teach:
wherein the processor is further configured to: identify new disguised missing values; and
update the database of disguised missing values as new disguised missing values are identified.  
Powell teaches identifying a new disguised missing value or misspelled word.  (Powell, See at least: [0030] The system 100 produces a dialog box 202 for presentation on a computer display in response to an identification of a misspelled word. [0044] Some embodiments of the logic flow 400 identify one or more errors in the textual data including spelling errors, grammatical errors, style errors, and/or other types of errors and/or refinements.)  Powell then teaches updating a database of disguised missing values or adding pairing/mapping to a database.  The pairing/mappings include the disguised missing values or commonly misspelled words. (Powell, See at least: [0027] When the user's click-action operates to replace the misspelled word with the suggested correctly spelled word, the click-action produces a pairing or mapping between the misspelled word and the correctly spelled word. The editing component 124 stores the pairing/mapping in a database 128… In some embodiments, the editing component 124 aggregates the telemetry data 126 from other users of similar applications and identifies additional pairings/mappings between misspelled words and their correctly spelled versions. The editing component 124 adds these pairings/mappings to the database 128 to build a list of commonly-misspelled words and their correct spellings.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Drayton and Mago to include: 
wherein the processor is further configured to: 
identify new disguised missing values; and
update the database of disguised missing values as new disguised missing values are identified, as taught by Powell. 
One of ordinary skill in the art would have recognized the need to proof data in order to improve affordability for a network.  As Powell states [0016] Various embodiments of the present disclosure implement technology directed to produce proofed textual data for use in computing devices. Some embodiments utilize such technology when executing techniques for automatic proofing of the textual data…As a result, the embodiments can improve affordability, scalability, modularity, extendibility, or interoperability for an operator, device or network.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Drayton et al. (US 20180374021 A1), in view of Mago (US 20190005028 A1), in further view of Powell (US 20190311031 A1), in further view of Yoshida et al. (US 20060041463 A1), in further view of Deutsch et al. (US 20190042369 A1).
As per claim 4, Drayton in view of Mago and Powell teach The system of claim 3, 
Drayton does not teach:
wherein new disguised missing values are identified based on at least one of a deviation of an average received cargo volume for a particular booked cargo volume from the particular booked cargo volume exceeding a first predetermined threshold and an entropy of the received cargo volumes for the particular booked cargo volume exceeding a second predetermined threshold.

While Powell does teach identifying new disguised missing values, Powell does not teach that the disguised missing values are identified based on at least a deviation of an average exceeding a predetermined threshold or an entropy exceeding a predetermined threshold. Yoshida however teaches exceeding a threshold value of standard deviation indicates a disguised missing value or that a forecasted value is an error. (Yoshida, See at least: [0076] When the ratio (s/Ave) of a conversion coefficient standard deviation (s) to an average value (Ave) exceeds the threshold, either no definite correlation can be seen between the forecast information and actual order quantity or a definite correlation can be observed therebetween but the resulting error range (absolute value) of the forecast value is large. In such a case, therefore, the procedure is terminated on the judgment that order forecast is impossible or forecast accuracy is insufficient. On the other hand, when the ratio (s/Ave) of a conversion coefficient standard deviation (s) to an average value (Ave) is equal to or less than the threshold, it can be concluded that a definite correlation exists between the forecast information and actual order quantity and that the forecast value error range (absolute value) is sufficiently small.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Drayton, Mago and Powell to include: 
wherein new disguised missing values are identified based on at least one of a deviation of an average received cargo volume for a particular booked cargo volume from the particular booked cargo volume exceeding a first predetermined threshold, as taught by Yoshida.  
One of ordinary skill in the art would have recognized the need to reduce the risk to the service provider to speculative customer requests. As Yoshida states [0043] In the present invention, a forecast lead time whose ratio of standard deviation to an average value of a plurality of conversion coefficients corresponding thereto does not exceed a prescribed threshold is preferably judged to be a valid forecast lead time. When this criterion is adopted, the risk is further reduced when speculative production is carried out based on the finally obtained forecast order quantity.
Deutsch then teaches using an entropy test in order to identify disguised missing values or errors in data.  [0026] In many embodiments, comparator 116 may be used to verify whether data has become corrupted, e.g., during a memory read. For instance, comparator 116 may compare values, such as error correction codes generated by MB generator 118 to corresponding data blocks to ensure data has not changed. In various embodiments, comparator 116 may perform one or more entropy tests on read data to identify errors in read data. Comparator may also provide information associated with error identification. [0080] For example, if an entropy score for a particular repair candidate is above a particular threshold (indicating a very high likelihood that such a repair candidate included the detected error(s)), the flow may end and the repair candidate may be returned in the memory line to the host and used to repair the corrupted data block.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Drayton, Mago, and Powell to include: 
wherein new disguised missing values are identified based on at least one of …an entropy of the received cargo volumes for the particular booked cargo volume exceeding a second predetermined threshold, as taught by Deutsch.
One of ordinary skill in the art would have recognized the need to more quickly and efficiently correct errors in data.  As Deutsch states [0014] Various embodiments described herein include a data error manager that is able to provide error detection, location, and correction and metadata storage for a memory module… Thus, various embodiments may enable one or more of quick and efficient error corrections.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Drayton et al. (US 20180374021 A1), in view of Tavshikar (US 10661902 B1).
As per claim 7, Drayton discloses The system of claim 1,
Drayton does not disclose:
 wherein determining the predicted cargo volume is based on one or more gradient boosting machines.
Tavshikar however teaches predicting or estimating a cargo volume using machine-learning algorithms.  (Tavshikar, See at Least: (Column 17, Lines 19-27) Referring again to FIG. 1, capacity estimation artificial intelligence module 144 may include a volume capacity learner 152, the volume capacity learner 152 designed and configured to determine a non-sapient payload volume capacity a function of the corpus of aeronautic excursion data 108 and the at least an aeronautic excursion parameter; this may be accomplished using any machine-learning algorithms as described above regarding weight capacity learner 148, or any combination thereof.) Tavshikar then teaches that the machine-learning algorithms can be gradient tree boosting.  (Tavshikar, See at least: (Column 14, Lines 29-31) Machine-learning algorithms may include ensemble methods such as…gradient tree boosting, and/or voting classifier methods.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Drayton to include: 
wherein determining the predicted cargo volume is based on one or more gradient boosting machines, as taught by Tavshikar.
One of ordinary skill in the art would have recognized the need to detect previously unknown or unsuspected relationships in optimization problems. As Tavshikar states (Column 20, Lines 45-47) Additional supervised learning processes may be performed without domain restrictions to detect, for instance, previously unknown and/or unsuspected relationships.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Drayton et al. (US 20180374021 A1), in view of Dohm (US 20160140455 A1).
As per claim 12, Drayton discloses The method of claim 8, 
Drayton does not disclose:
wherein generating the decision is based on maximizing an expected revenue of a total cargo volume including a plurality of cargo bookings.

Dohm however teaches maximizing an expected revenue or optimization of revenue streams. (Dohm, See at least:  [0065] The hurdle rate provides useful information to airlines that can assist in the optimization of revenue streams by determining whether to accept a cargo shipment…By prorating upfront, the LMS may optimize airline revenue by determining whether a particular package is profitable. In certain situations, a SPA may determine how the revenue for a package is split, and the LMS may apply the agreement to calculate a particular airline's revenue from the package. The revenue may be compared to criteria to determine whether to accept a package. For example, the revenue may be compared to a hurdle rate to decide if the shipment is profitable and should be accepted.) Dohm teaches a plurality of cargo bookings or customers booking via a portal. (Dohm, See at least: [0039] Campaign rating may provide the ability to sell specific routes at a given time to targeted customers within short notice and/or may provide the airlines the ability to improve cargo capacity utilization. Campaign rating may also provide the airline with the flexibility to give preferential rates to customers booking via the Portal, to a group of participants (using existing group contract functionality), or to a specific participant.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Drayton to include: 
wherein generating the decision is based on maximizing an expected revenue of a total cargo volume including a plurality of cargo bookings, as taught by Dohm.  
One of ordinary skill in the art would have recognized the need to use statistical algorithms and historical data in an effort to optimize decision rules and increase company revenues. As Dohm states [0067] An external Cargo Revenue Management (CRM) application may apply advanced statistical algorithms to historical data provided by LMS and the airline's data warehouse, in order to forecast both customer demand for the airline's products and future available capacity. Based on these forecasts, CRM may determine the bid prices, such as hurdle rates. By basing LMS flight controls on optimal decision rules, CRM leverages existing LMS features to increase airline revenues.
As per claim 13, Drayton in view of Dohm teaches The method of claim 12, 
Drayton does not teach:

wherein the total cargo volume is a fixed volume.

Dohm however teaches a fixed or real-time available capacity.  [0004] A logistics management system (LMS), in one embodiment, may be configured to dynamically generate price quotes based upon the real-time available capacity of an air carrier. [0062] The hurdle rate may be based upon rates dynamically generated by the Cargo Revenue Management (CRM) application at the time of booking, which is based upon the real-time available capacity.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Drayton to include: 

wherein the total cargo volume is a fixed volume, as taught by Dohm.

One of ordinary skill in the art would have recognized the need to limit the size of the cargo volume or an allotment based on the capabilities of the aircraft.  As Dohm states [0002] The specific characteristics and dimensions of an allotment are dependent upon several variables, including the characteristics and capabilities of the particular aircraft (e.g., the particular datum position of an allotment within aircraft's cargo hold may limit the allotment's dimension or weight).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Drayton et al. (US 20180374021 A1), in view of Rajcok et al. (US 20190244318 A1).

As per claim 19, Drayton discloses The non-transitory, computer-readable medium of claim 18, 
Drayton does not disclose: 

	wherein generating the decision includes automatically accepting or rejecting the cargo booking without further input.
Rajcok however teaches automatically accepting a cargo booking or a delivery of packages without further input (or automatically accepted by a software application).  (Rajcok, See at least: [0007] One embodiment relates to a software application called Mystro, which is a mobile application that may act as a virtual assistant for on-demand drivers by enhancing driver's efficiency, earnings, productivity and safety. The embodiment may do this by aggregating on-demand transportation and delivery applications, as well as automatically managing and accepting trip requests based on the driver's pre-set preferences. [0102] While described above in the context of rideshare services, it should be understood that the techniques and methods herein may also be used for driver services for deliveries, such as deliveries of food or packages, on a plurality of delivery platforms.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Drayton to include: 

wherein generating the decision includes automatically accepting or rejecting the cargo booking without further input, as taught by Rajcok.

One of ordinary skill in the art would have recognized the need to assist cargo handlers or drivers in being more efficient by automatically accepting trip requests based on drivers preferences. As stated by Rajcok [0007] One embodiment relates to a software application called Mystro, which is a mobile application that may act as a virtual assistant for on-demand drivers by enhancing driver's efficiency, earnings, productivity and safety. The embodiment may do this by aggregating on-demand transportation and delivery applications, as well as automatically managing and accepting trip requests based on the driver's pre-set preferences.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Drayton et al. (US 20180374021 A1), in view of Uehara et al. (US 20200334622 A1), in further view of Patel et al. (US 20200193351 A1).
As per claim 20, Drayton discloses The non-transitory, computer-readable medium of claim 18, 
Drayton does not disclose: 

	wherein the predicted cargo volume is an output of a regression model including the set of features, and wherein the regression model is continually trained via received cargo bookings and respective received cargo volumes corresponding to each received cargo booking.
Uehara however teaches using a regression model to predict cargo volume. (Uehara, See at least: [0120] The demand prediction section 223 constructs a model by using regression. The demand prediction section 223 predicts the shipment volume in the specified time period by using the constructed model. 
Uehara then teaches features such as a commodity code and quantity. (Uehara, See at least: [0084] The picking record information 433 has information related to the record of the picking operation. The picking record information 433 has, e.g., an entry 700 for each picking operation. For one commodity (a “target picking operation” in a description of FIG. 7) which is used as an example, the entry 700 stores information such as a commodity code 701, an operation start date 702, an operation record quantity 703, and a record location code 704.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Drayton to include: 

wherein the predicted cargo volume is an output of a regression model including the set of features, as taught by Uehara.

One of ordinary skill in the art would have recognized the effect that a predicted shipment volume would have on reducing a replenishment frequency and exchange frequency, thereby improving efficiency.   As Uehara states [0048] According to the present embodiment, for each of the plurality of frontage spaces, the recommended capacity value of the commodity is calculated based on the predicted shipment volume obtained as a result of the demand prediction of the commodity placed in the frontage space in the future specified time period, and the exchange pair is determined based on the magnitude relationship between the current capacity value and the recommended capacity value of each commodity (each frontage space). With this, it is possible to reduce a replenishment frequency and an exchange frequency of the article in consideration of future demand change. [0006] When the replenishment frequency increases, the efficiency of the article storage work decreases.
Patel then teaches a linear regression model and training models. (Patel, See at least: [0031] In one embodiment, the linear regression model or analysis may aim to determine a function that draws a linear relationship between a set of input features and the value a payer or a provider would like to predict. In one embodiment, this generated function may serve as a model for future analysis. [0046] In one embodiment, as the system 100 receives data from deals and through the analysis methods discussed above, the system 100 may calculate and determine a weight for each of the features in a given deal. In addition, each of the weights may be further modified and updated based on the various models to increase the accuracy of the prediction. [0045] In another embodiment, the system 100, through the recursive and AI processing, the system may export models trained 124 before generating a score at 126.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Drayton to include: 
	and wherein the regression model is continually trained via received cargo bookings and respective received cargo volumes corresponding to each received cargo booking, as taught by Patel.
One of ordinary skill in the art would have recognized the need to continually modify a model to increase the accuracy of a prediction.  As Patel states [0046] In one embodiment, as the system 100 receives data from deals and through the analysis methods discussed above, the system 100 may calculate and determine a weight for each of the features in a given deal. In addition, each of the weights may be further modified and updated based on the various models to increase the accuracy of the prediction.

Allowable Subject Matter
Claims 5, 6,10, 11, 14, 15, 16, and 17 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 101, as set forth in the Office Action.
As per claim 5, neither Drayton alone or in combination with any of the art of record teach the deviation equation of claim 5, with the required level of specificity. Claim 5 is therefore novel/non-obvious over the prior art.
As per claim 6, neither Drayton alone or in combination with any of the art of record teach the entropy equation of claim 6, with the required level of specificity. Claim 6 is therefore novel/non-obvious over the prior art.
As per claim 10,
Drayton does not disclose:
The method of claim 8, wherein each feature of the set of features includes a significance factor for determining the predicted cargo volume, and wherein the quantity of days until the cargo departure day from receiving the cargo booking has the greatest significance factor.
While Drayton does disclose a set of features for determining a cargo volume [0025][0113],  neither Drayton or any other art of record teaches a significance factor or that the quantity of days from receiving the cargo booking until the cargo departure day has the greatest significance factor.
Claim 10 is therefore novel/non-obvious over the prior art.
As per claim 11, because claim 11 is dependent on claim 10, claim 11 is also novel/non-obvious over the prior art of record for the reasons mentioned above.
As per claim 14, Drayton does not teach, either alone, or in combination with any other art of record:
The method of claim 12, wherein a decision to accept the cargo booking is generated if a sum, of a value of accepting the predicted cargo volume and the expected revenue by accepting the predicted cargo volume, is greater than a value of rejecting the predicted cargo volume.
Claim 14 is therefore novel/non-obvious over the current art of record. 
As per claims 15, 16, and 17, these claims are also novel/non-obvious over the prior art of record due to their dependency on, and the recitation of limitations from claim 14.  
Additionally, related literature includes “FAHES: A Robust Disguised Missing Values Detector”, Abdulhakim A. Qahtan. In this article, the author discusses a method or a system to detect Disguised Missing Values by, as the article states, “For DMVs as outliers, we propose a syntactic outlier detection module for categorical data, and a density-based outlier detection module for numerical values.” (See page 2100).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN G WEBSTER whose telephone number is (303)297-4446. The examiner can normally be reached Monday-Friday 8:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN G WEBSTER/Examiner, Art Unit 3628                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625